Citation Nr: 1501321	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  11-05 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a left knee disability.  

4.  Whether new and material evidence has been received to reopen a claim of service connection for coronary artery disease (CAD) with stent and myocardial infarction.  

5.  Entitlement to a temporary total disability rating based on the need for convalescence due to right knee surgery.  

6.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).  

7.  Entitlement to an initial, compensable rating for residuals of bunionectomy of the right foot to include scar, hammer toes, pes planus and metatarsalgia prior to July 30, 2012; and as 10 percent disabling on and after July 30, 2012.  

8.  Entitlement to an initial, compensable rating for residuals of bunionectomy of the left foot to include scar, hammer toes, pes planus and metatarsalgia prior to July 30, 2012; and as 10 percent disabling on and after July 30, 2012.  


REPRESENTATION

Appellant represented by:	Brett W. Buchanan, Claims Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from June 1973 to February 1985.  

The present matters come to the Board of Veterans' Appeals (Board) on appeal following February 2010 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In January 2013, the Veteran testified at a RO hearing.  

By way of history, in the above-noted February 2010 rating decision, the RO, inter alia, granted service connection and assigned separate noncompensable ratings for residuals of a right (foot) bunionectomy and for residuals of a left (foot) bunionectomy.  The awards were made effective November 13, 2009.  The RO also granted service connection and assigned a noncompensable rating for GERD effective December 1, 2009.  In addition, the RO denied service connection for a bilateral knee disability as well as CAD with stent and myocardial infarction.  

In March 2010 the Veteran submitted a notice of disagreement (NOD) concerning the noncompensable ratings assigned for residuals of a right bunionectomy, for residuals of a left bunionectomy, and for GERD in addition to the denial of the claims of service connection for a right knee disability and left knee disability.  He later perfected an appeal of these issues in February 2011.  The Veteran's NOD did not include the issue of CAD with stent and myocardial infarction.  

In September 2010, the Veteran submitted an application for benefits (VA Form 21-526) in which he appeared to allege exposure to Agent Orange and that he currently had a heart disorder.  Later, in January 2011, the Veteran did allege that he suffered from disabilities related to herbicide and pesticide exposure in service, and that these included a heart disorder and also hypertension.  In May 2011, the RO accepted a claim from the Veteran for a temporary total disability rating based on the need for convalescence (apparently related to a future right knee surgery) under 38 C.F.R. § 4.30 (2014).  In the December 2011 rating decision, the RO found new and material evidence had been submitted and therefore reopened the claim of service connection for CAD with stent and myocardial infarction.  However, the RO denied the reopened claim on the merits and also denied the Veteran's claim of service connection for hypertension.  Additionally, the RO denied the claim for a temporary total disability rating based on the need for convalescence.  The Veteran filed an NOD in June 2012 as to the denied issues and later perfected an appeal in August 2013.  

As discussed in a September 2014 supplemental statement of the case (SSOC), the RO granted service connection for a scar, for hammer toes, for pes planus, and for metatarsalgia associated with the Veteran's right foot and his left foot.  The disabilities were found to be associated with the right foot bunionectomy and the left foot bunionectomy, and included in the overall assigned 10 percent ratings for the right foot and for the left foot, effective July 30, 2012.  

The Board also notes that in the December 2011 rating decision, the RO denied the Veteran's claims for service connection for sleep apnea and for skin cancer.  The Veteran's June 2012 NOD included these issues and the RO issued an August 2013 statement of the case (SOC) in which both sleep apnea and skin cancer were noted.  In the August 2013 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran excluded both sleep apnea and skin cancer from those issues he wished to appeal to the Board.  The RO mistakenly included sleep apnea and skin cancer as issues on appeal in a later September 2014 SSOC.  Thereafter, in an October 1, 2014 award letter, the RO notified the Veteran that he was still required to file a substantive appeal by November 9, 2014 if he wished to continue his appeal with regard to the claims for sleep apnea and for skin cancer.  On December 11, 2014 the Board received additional argument and evidence from the Veteran's agent representative.  In a statement, the agent listed the issues for consideration, which included both sleep apnea and skin cancer.  A review of the claims folders does not reflect the submission of a VA Form 9 or other correspondence prior to December 11, 2014 that may be construed as a substantive appeal.  Therefore, the Board does not find the claims with regard to service connection for sleep apnea and for skin cancer to be in appellate status.  The above-noted December 2014 statement referencing both claims will be accepted as a claim to reopen the issues.  As such, the issues concerning service connection for sleep apnea and for skin cancer are referred to the RO for consideration.   

Finally, the Board notes that the Veteran appealed a June 2014 rating decision and the denial of his claim of service connection for a traumatic brain injury, his claim for a rating greater than 70 percent for posttraumatic stress disorder (PTSD), and his claim for a total disability rating based on individual unemployability (TDIU).  The RO has issued the Veteran an Appeals Election Letter in response to the NOD.  No further action is currently warranted by the Board regarding these matters.  

(The issues of service connection for hypertension and for bilateral knee disability, a petition to reopen the claim of service connection for CAD with stent and myocardial infarction, claims for higher ratings for residuals of bunionectomy of the right foot and the left foot (which includes bilateral scar, hammer toes, pes planus and metatarsalgia), plus the claim for a temporary total disability rating based on the need for convalescence are addressed in the remand that follows the decision below.)  


FINDING OF FACT

Since the initial grant of service connection, December 1, 2009, the Veteran's GERD has been manifested by persistently recurrent epigastric distress, pyrosis, reflux, regurgitation, substernal arm/shoulder pain, sleep disturbance, and nausea; vomiting, material weight loss, hematemesis, anemia or severe impairment of health has not been shown.  


CONCLUSION OF LAW

Since the initial grant of service connection, December 1, 2009, the criteria for a 30 percent rating for GERD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.20, 4.114, Diagnostic Code 7346 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board has reviewed all evidence in the claims folders and in the Veteran's electronic claims file (Virtual VA and VBMS).

In a notice letter dated in December 2009, the agency of original jurisdiction (AOJ) informed the Veteran of information and evidence necessary to substantiate his underlying claim of service connection for GERD.  The Veteran was also notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The December 2009 letter also informed the Veteran of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In regards to the Veteran's appeal for a higher initial rating for his service-connected GERD, once a claimant disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2014); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2014); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

Otherwise, VA has done everything reasonably possible to assist the Veteran with respect to his claim being decided herein.  38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  The Veteran's identified private and VA treatment records are associated with the claims folders, and he has been provided VA examinations to assess the severity of his symptoms associated with his GERD.  Also, in a report of June 2014 VA examination, the Veteran reported that he was applying for Social Security Administration (SSA) disability benefits.  The Veteran has not proffered that there are records associated with any SSA decision pertinent to his claim for an initial rating greater than 10 percent for GERD.  

II.  Analysis

The Veteran's service-connected GERD has been evaluated as 10 percent disabling since December 1, 2009, the date his claim of service connection was received by the RO.  The Veteran's GERD has been rated by the RO by analogy under 38 C.F.R. § 4.114, Diagnostic Code 7346 for hiatal hernia.  He contends that the severity of his GERD symptoms warrants a higher evaluation than the current 10 percent assigned.  

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A claimant's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In a staged rating context the provisions of 38 C.F.R. § 3.105(e) (requiring proposed reduction and 60 days predetermination notice) are not applicable.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007).  

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2014).  Thus, a single evaluation must be assigned under the diagnostic code that reflects the predominant disability picture.  38 C.F.R. § 4.114.  

The Veteran's VA and private treatment records document that the Veteran has been diagnosed with GERD.  However, there is no diagnostic code corresponding to GERD in VA's rating schedule.  When an unlisted condition, such as GERD, is encountered it is permissible to rate the condition under the diagnostic code for a closely related disease or injury, by analogy.  See 38 C.F.R. § 4.20.  To determine whether a diagnostic code listing is analogous to a claimant's condition, VA should consider (1) the functions affected by the condition, (2) the location of the condition, and (3) the similarity of the symptoms of each condition.  Lendenmann v. Principi, 3 Vet. App. 345, 351 (1992).

In considering 38 C.F.R. § 4.20, the Board finds 38 C.F.R. § 4.114 and its diagnostic codes best encompass the Veteran's disability picture for GERD.  More specifically, of those diagnostic codes (DCs) under 38 C.F.R. § 4.114, the Board finds, specifically, Diagnostic Codes 7203-05 (disability of the esophagus), 7305 (duodenal ulcer), and 7346 (hiatal hernia) as representing possible analogous DCs under the rating schedule.  

With the above in mind, the Board finds the criteria under Diagnostic Code 7346 for hiatal hernia to be the most analogous, in terms of symptoms and anatomical location, to the Veteran's GERD for rating purposes.  A hiatal hernia is a condition in which part of the stomach protrudes through the esophageal opening (hiatus) in the diaphragm.  Hiatal hernia includes symptoms such as heartburn (stomach acid backs up into the esophagus) or a difficulty swallowing (dysphagia).  The Board notes that GERD is a chronic, relapsing peptic disorder characterized by acid reflux and/or extra-esophageal manifestations treated with an acid suppression therapy.  See www.ncbi.nlm.nih.gov/pmc/articles/PMC3810197/.  It is associated with failure of the lower esophageal sphincter to close properly resulting in reflux of acid into the unprotected lining of the esophagus.  As discussed in more detail below, the Veteran has reported that his GERD results in epigastric distress, pyrosis, reflux, regurgitation, substernal arm/shoulder pain, as well as sleep disturbance and nausea.  A majority of the Veteran's symptoms mirror the rating criteria under Diagnostic Code 7346.  

Otherwise, the medical evidence does not reflect that the Veteran suffers from esophageal stricture, esophageal spasm, or diverticulum of the esophagus.  38 C.F.R. § 4.114, Diagnostic Codes 7203-05 (2014).  Furthermore, each of these disabilities is rated based on the amount of esophageal stricture and/or obstruction.  As the Veteran's symptoms associated with GERD do not include stricture or obstruction, the Board finds Diagnostic Code 7346 more appropriate for rating the Veteran's GERD as compared to Diagnostic Codes 7203-05.  The Board also notes that the Veteran does not suffer from a duodenal ulcer.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2014).  Additionally, with regard to anatomical location, a duodenal ulcer is located in the first part of the small intestine.  See for example www.nlm.nih.gov/medlineplus/ency/article/000206.htm.  The esophagus, not the small intestine, is the primary anatomical location affected by GERD.  The Board notes that the Veteran has not reported symptoms such as vomiting, hematemesis, melena, anemia, and/or weight loss.  Therefore, the Board finds Diagnostic Code 7346 more appropriate for the purpose for rating the Veteran's GERD as compared to Diagnostic Code 7305.  

Under Diagnostic Code 7346 for hiatal hernia, a 10 percent rating is warranted for disability manifested by two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is contemplated for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  The maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

In evaluating the Veteran's GERD, the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 62 (2012); see also 38 C.F.R. § 4.114, Diagnostic Code 7346 (containing no reference to the effects of medication).  

In an April 2005 private hospital record the Veteran reported a history of GERD well controlled on Prevacid.  He denied any nausea, vomiting, dysphagia, or early satiety.  The Veteran also denied any recent change in bowel habits, diarrhea, constipation, abdominal pain, bleeding, melena, decreased appetite or weight loss.  He did report an apparent earlier 62-pound weight loss secondary to dieting.  The clinician's impression included GERD, well controlled on Prevacid.  

In May 2005 the Veteran underwent an upper endoscopy.  The procedure report noted the following:

The entire duodenum was normal.  There was an antral gastritis present consisting of edema, erythema, and erosions. . . .The body, fundus, and cardia were normal.  There was a reflux esophagitis with linear erosions at the gastroesophageal junction and a disrupted squamocolumnar junction.  

The report's impression included esophagitis, symptomatically controlled with Prevacid; and minor gastritis noted as probably related to aspirin.  

In a report of January 2010 VA examination, the Veteran complained of heartburn and esophageal reflux with water brash.  He identified taking Prevacid orally twice a day for the past ten years with fairly good control of his daily reflux symptoms.  The Veteran reported that if he did not take Prevacid, he would have significant epigastric burning with some abdominal burning pains.  Otherwise, the Veteran reported problems with dysphagia but denied hematemesis or melena, denied any hospitalizations or surgical intervention for gastrointestinal symptoms or neoplasms, and also denied a history of esophageal trauma.  The Veteran indicated that he had had to make dietary modification to limit acidic foods and limit fatty meals.  He also elevated the head of his bed at night to help combat his reflux symptoms.  The Veteran denied any impact of the condition on occupational functioning.  On physical examination, the Veteran was noted to be obese and in no acute distress.  There were normal bowel sounds in all four quadrants without palpable organomegaly or masses.  The examiner commented that there were no signs of pallor of the Veteran's mucosa or cyanosis of the tissues.  There were also no signs of anemia or malnutrition.  The examiner's diagnosis was GERD.  

In a report of July 2012 VA disability benefits questionnaire (DBQ), the examiner commented that the Veteran remained on Prevacid and that there had been no interventions or procedures performed since the last rating.  The examiner also commented that the Veteran was attempting to lose weight.  The Veteran reported persistently recurrent epigastric distress, pyrosis, reflux, regurgitation, substernal arm/shoulder pain, sleep disturbance, and nausea.  The examiner commented that despite Prevacid, the Veteran reported active GERD symptoms on average of three to four times a week.  The examiner's diagnosis was GERD and it was reported that GERD did not impact the Veteran's ability to work.  

The Veteran has reported persistently recurrent epigastric distress, pyrosis, reflux, regurgitation, substernal arm/shoulder pain, sleep disturbance, and nausea.  The July 2012 VA examiner appears to have accepted that the Veteran does suffer from such symptoms and the Board cannot point to any evidence to the contrary.  The reported symptoms encompass a majority of the criteria for a 30 percent rating for GERD under Diagnostic Code 7346.  Otherwise, the word "considerable impairment of health" is not defined in 38 C.F.R. § 4.114 nor does the evidence necessarily show that the Veteran's GERD is "productive of considerable impairment of health."   This particular criterion is also needed to warrant a 30 percent rating under Diagnostic Code 7346.  The Board notes that during his January 2010 VA examination the Veteran identified that if he did not take Prevacid he would have significant epigastric burning with some abdominal burning pains.  The VA examiner did not specifically address whether the Veteran's GERD, absent the use of medication, would result in "considerable impairment of health."  See e.g. Jones v. Shinseki, 26 Vet. App. at 62.  

Therefore, the Board finds that since the initial grant of service connection, the Veteran's disability picture more closely approximates the criteria for a 30 percent rating for GERD under Diagnostic Code 7346.  Therefore, in light of the discussion above, a 30 percent rating for GERD under Diagnostic Code 7346 is warranted.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

Otherwise, the evidence does not support that the Veteran's GERD is manifested by symptoms of vomiting, material weight loss, hematemesis and/or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  The Veteran has not identified that absent taking of his medication he necessarily suffers from such symptoms, as compared to significant epigastric burning.  Therefore, the Board does not find the evidence supports that since the initial grant of service connection, the Veteran's GERD warrants or more nearly approximates a 60 percent rating under Diagnostic Code 7346.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

In reviewing the Veteran's appeal, the Board has also taken into considered the Veteran's lay statements in support of his claim.  Even conceding that many of the Veteran's symptoms are capable of lay observation, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the Veteran does not assert that he possesses the necessary medical skill and expertise in digestive disabilities to assess the severity of his GERD.  See e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).

Consideration has also been given to whether the schedular rating is inadequate, requiring that the RO refer the claim to the Director, Compensation Service, for consideration of an extra-schedular evaluation.  Such a referral is warranted where a service-connected disability presents an exceptional or unusual disability picture that renders impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular ratings in this case for the Veteran's service-connected GERD are found adequate.  There is no showing that the Veteran's GERD is so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  Here, the rating criteria describe or contemplate the severity and symptomatology of the Veteran's disability.  His symptoms of persistently recurrent epigastric distress, pyrosis, reflux, regurgitation, substernal arm/shoulder pain are contemplated in rating criteria under Diagnostic Code 7346.  Furthermore, even if the Board were to accept that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected GERD based on, for instance, the Veteran's sleep disturbance due to reflux symptoms and his dietary modifications, the Veteran's disability picture due to GERD is not shown by the evidence to result in marked interference with employment and/or frequent periods of hospitalization.  

Therefore, the Board does not find that referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is warranted.  Thun, 22 Vet. App. at 115-16; 38 C.F.R. § 3.321(b)(1).  

For the foregoing reasons, the Board finds that since the initial grant of service connection, December 1, 2009, the Veteran's service-connected GERD warrants a 30 percent rating, but no higher.  In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assigning any higher evaluation for the Veteran's GERD, that doctrine does not help the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.  


ORDER

A rating of 30 percent for GERD effective December 1, 2009, is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Knee Disabilities & Convalescence Rating

A review of the Veteran's service treatment records (STRs) reveals that he was treated for both right knee and left knee injuries during service.  

In particular, a March 1979 treatment note reflects that the Veteran sought medical treatment after twisted his right knee while skiing.  He complained of knee pain and tenderness and the assessment was moderate ligamentous sprain of the right knee.  Thereafter, in May 1983, the Veteran sought treatment after twisting his right knee while lifting weights at a gym.  He complained of right knee pain and tenderness, and the assessment was right knee sprain.  

Post-service medical evidence appears to document that the Veteran developed a right knee disability absent any connection to service.  In particular, an April 2000 private treatment record documents right knee pain one month previously while running.  The examiner noted, "No history of old injury, except for maybe in high school."  An October 2001 private treatment record documents an onset of right knee pain dating back to June 2000 after a session of speed walking.  

In a December 2009 deferred rating decision, the RO indicated that the Veteran's STRs reflected treatment for left knee injury but not right knee injury.  As a result, the Veteran was provided a VA examination in January 2010 for his left knee at which time the examiner provided a nexus opinion.  No VA examination was provided the Veteran with respect to his right knee.  

As the evidence reflects an in-service injury to the Veteran's right knee and a post-service right knee disability manifested by degenerative changes (for which the Veteran has reportedly undergone a total right knee replacement), a VA examination is warranted to determine whether the Veteran's current right knee disability is related to his period of active service.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A(d)(2) (2014).  

With respect to the above, the Board is aware that the January 2010 VA examiner did offer what could be considered an opinion regarding the Veteran's right knee disability and its relationship to service.  Of note, the examiner commented:

. . . . the veteran did have subsequent extensive work done on the right knee after service, unrelated to his service time and, therefore, would have been increasing the weight bearing stresses on the left knee due to favoring the right knee.  

Here, the Board does not find the examiner's passing comment regarding the Veteran's active service and subsequent post-service right knee treatment as sufficient for purposes of a nexus opinion.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See e.g. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Furthermore, in a March 2011 orthopedic clinic note from St. Louis University Hospital, the clinician noted, based on the Veteran's reported history, the following:

[The Veteran] was also instructed to do lots of activities and heavy lifting while in the military as well, which likely contributed to wear and tear on this joints. . . .We once again discussed that it is likely that [the Veteran's] multiple injuries and activity level while in the military contributed to the development of his arthritis of the knees, especially the injuries.  

In light of the above evidence of record, a VA examination and opinion are warranted with respect to the Veteran's claimed right knee disability.  

It would also be helpful to the Board if an additional VA examination and opinion were provided with respect to the Veteran's claimed left knee disability.  As noted above, the clinician in March 2011 identified the Veteran's active service as contributing to his left knee disability.  The VA examiner in January 2010 did not have the opinion available to him at the time of the examination.  Otherwise, the January 2010 VA examiner's comments regarding increased weight bearing stresses on the left knee due to the Veteran favoring his right knee implies that the Veteran's left knee disability may have been caused or aggravated by his right knee disability.  No further explanation regarding a possible connection is provided.  Therefore, on VA examination, if the VA examiner finds that the Veteran's right knee disability is related to service he or she should additionally comment, if warranted, on any relationship between the right knee disability and the Veteran's left knee disability.  

As for a claimed convalescence rating under 38 C.F.R. § 4.30, the Board notes that it would appear that the Veteran's only right knee surgery during the appeal period has been his total right knee replacement (arthroplasty) which reportedly took place in June 2011.  A total knee replacement is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The criteria call for a 100 percent rating for the first year following knee replacement surgery.  As such, it would appear the Veteran's claimed convalescence rating under 38 C.F.R. § 4.30 based on right knee surgery may be contemplated by 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).  Nonetheless, the Board will defer the issue pending completion of the development above and reconsideration of the Veteran's claimed bilateral knee disabilities.  

Hypertension and CAD

In an April 2012 VA DBQ, an examiner is noted to have interviewed the Veteran and reviewed the claims folders.  The examiner diagnosed the Veteran with hypertension and opined:

The diagnosis of hypertension was not established while the Veteran was on active duty and the condition was not treated.  

No further discussion or explanation of the evidence was provided.  In this regard, the Veteran's STRs do reflect a work-up for possible hypertension in light of elevated blood pressure readings.  A five-day blood pressure check in January 1985 revealed systolic pressures predominantly of 130 with two other readings of 132 and 136.  Diastolic pressures ranged from 70 to 90.  

The Board finds the examiner's opinion less than thorough in providing an explanation for why the Veteran's current hypertension is not related to service.  Nieves-Rodriguez, supra.  It would appear the examiner's opinion is based on the lack of diagnosis and/or treatment for hypertension in service.  However, the lack of a diagnosis for a disability in service does not necessarily preclude a grant of service connection.  

In a subsequent May 2013 VA DBQ, a different examiner opined that the Veteran's hypertension was not related to or aggravated by his service-connected PTSD.  The examiner in that instance provided a thorough explanation for his reasoning and conclusions.  

Most recently in an October 2014 statement, P. J. Hauptman, MD, noted:

[The blood pressure readings] clearly indicated that [the Veteran] had developed a degree of hypertension (HTN) while in the service, though there is clearly some lability in the readings.  At least five of the recordings clearly and strongly suggest HTN and meet criteria for defining HTN in the guidelines. . . .While there may have been a family tendency toward HTN and hence clear risk of the same in [the Veteran], there are multiple other contributors (environmental, dietary, etc.) to HTN.  Given the stress of his service and the development (per patient) of PTSD, environmental factors present during his service time are germane.  HTN was present a minimum of 10 percent during his service.  

Here, it would appear to the Board that Dr. Hauptman's opinion is equivocal.  In particular, Dr. Hauptman does not unequivocally state that the Veteran's hypertension had its onset in service or was related to service, but that the Veteran had developed a "degree of hypertension."  He later equates the "degree" to a minimum of 10 percent.  Otherwise, it does not appear that Dr. Hauptman independently reviewed the Veteran's claims folders, to include the Veteran's STRs, as the blood pressure readings were noted in his statement to have been provided by the Veteran's agent representative.   

In light of the April 2012 opinion from the VA examiner as well as Dr. Hauptman's opinion, it would be helpful to the Board if the Veteran underwent an additional VA examination during which the examiner can provide a medical opinion as to whether the Veteran's hypertension had its onset during active service or is otherwise attributable to active service.  See Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009) (VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim).  

With respect to the Veteran's petition to reopen his claim of service connection for CAD with stent and myocardial infarction (heart disability), the Board finds the claim inextricably intertwined with the claim for service connection for hypertension.  Therefore, the issue will be deferred pending additional development and reconsideration of the issue of hypertension.  

Initial Ratings-Residuals of Bunionectomies

The Veteran's STRs reflect bilateral bunionectomies during active service as well as findings of pes planus and metatarsalgia plus complaints of cold feet.  

In a report of January 2010 VA examination, the Veteran reported that he had not had any formal treatment for his feet since his separation from active service in 1985.  He complained of chronic pain and burning in his feet.  On examination of the feet, there was pes planus identified bilaterally with hallux valgus deformity on the right but not the left.  The examiner commented that the burning pain (paresthesia) in the Veteran's feet was not related to the bunionectomy surgery during service.  

In a December 2011 DBQ submitted by the Veteran, a private clinician reported that the Veteran did not suffer from metatarsalgia nor did he have hammertoes, but he did have hallux rigidus of the right foot of mild to moderate severity.  The clinician further indicated that the Veteran suffered from bilateral weak foot associated with neuropathy, which was clarified as distal foot neuropathy.  Finally, the clinician indicated that the Veteran suffered from degenerative changes of the right foot.  

In a July 2012 VA DBQ, the examiner noted the Veteran's complaints of severe pain of the feet on weight bearing (right foot greater than the left foot) with burning and numbness of the feet extending proximal to the ankles.  On examination, there was evidence of pes planus bilaterally with the Achilles in mid line.  There was no pain to the hind foot, midfoot or forefoot on palpation.  There was decreased sensation to pin and light touch up to the proximal ankle of each lower extremity.  Vibration was noted to be lost at the metatarsophalangeal (MTP) level of both feet.  The right foot, in particular, demonstrated a 25 degree hallux valgus.  There were subtle hammer toe changes at toes 2 through 5 bilaterally.  The VA examiner also commented that the Veteran had residual scarring associated with his in-service bilateral bunionectomy.  Neither scar was found to be painful and/or unstable, or was the total area of all related scars greater than 39 square centimeters.  Otherwise, the Veteran was reported as suffering from bilateral hallux valgus of mild to moderate severity.  It was also reported that the Veteran suffered from bilateral metatarsalgia as well as post-operative bilateral calcaneal spurs.  

A July 2014 VA neurology consult note reflected abnormal clinical findings associated with the Veteran's feet.  The clinician commented that the Veteran's history and findings were consistent with idiopathic peripheral neuropathy.  

In September 2014, the VA examiner provided an addendum to his July 2012 examination.  He noted in an email to the RO that he had reviewed his prior examination report and that his clinical findings which included pes planus, metatarsalgia, and hammer toes reflected a progression of the Veteran's disability of the feet associated with his bunionectomy.  The examiner reported that there were significant symptomatic findings of the feet per his July 2012 examination.  

The Board notes that in the February 2010 rating decision, the RO denied the Veteran's claim of service connection for frostbite of the feet.  The Veteran did not appeal that rating.  In a January 2011 statement the Veteran discussed his feet symptoms and that he believed the nerves in his feet had been damaged as a result of bunionectomies during service.  

The RO has rated each foot as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5280-5279 (2014) for hallux valgus (unilateral) and metatarsalgia.  The 10 percent award was made effective July 30, 2012, the date of the above VA examination (DBQ).  The Board notes that the July 2012 VA examiner's description of the Veteran's feet symptoms as being "significant" implies a severity that is not clearly evident from findings reported in the July 2012 VA DBQ.  As noted above, the examiner reported that the Veteran's bilateral hallux valgus resulted in mild to moderate symptoms, and his palpation of the Veteran's feet did not evidence pain.  Otherwise, the examiner did not necessarily quantify the severity of the Veteran's symptoms associated with metatarsalgia, hammer toes, and/or calcaneal spurs.  

The Board also notes that the December 2011 private DBQ identifies the Veteran as suffering from neuropathy of the feet.  The July 2012 examiner did not diagnose neuropathy nor did he comment on the previous diagnosis.  Thus, the Board is left to speculate as to whether the Veteran does in fact suffer from neuropathy and whether this disorder also reflects a progression of the Veteran's disability of the feet associated with his bunionectomies.  

Therefore, it would be helpful to the Board if the Veteran underwent an additional VA examination and the examiner, in particular, quantify the severity of the Veteran's symptoms associated with his various foot disorders.  Furthermore, the examiner should identify whether symptoms associated with the disorders identified are overlapping.  See e.g. 38 C.F.R. § 4.14 (2014) (separate disability awards may be granted when the symptomatology for a condition is not duplicative of or overlapping with the symptomatology of another condition). 

Accordingly, the case is REMANDED for the following action:

(For the benefit of the examiners providing the examination opinions, as discussed below in paragraph 3, the AOJ should not remove the Board's tabs in the claims folder.)  

1.  Obtain the Veteran's available VA treatment records dated since August 2014 and associate such records with the claims folders.  

2.  In a report of June 2014 VA examination, the Veteran reported that he was applying for Social Security Administration (SSA) disability benefits.  Contact the SSA directly and request copies of all pertinent information considered in awarding or denying SSA disability benefits, to include a complete copy of any ALJ decision.  If the records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and why further attempts would be futile, and allow him the opportunity to provide such records, as provided in 38 C.F.R. § 3.159(e).  

3.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veteran should be scheduled for appropriate VA examinations to determine the nature and etiology of his knee disabilities and of his hypertension, as well as the severity of his service-connected bilateral foot disability.  The Veteran's paper and electronic claims folders and a copy of this REMAND should be made available to and reviewed by each examiner.  The examination report should state that the claims folders have been reviewed.  (The Veteran should be notified that failure to report for any scheduled examination may result in denial of his claims.  38 C.F.R. § 3.655 (2014))  

Knees

The examiner should review the claims folders, in particular, the Veteran's service treatment records (documenting bilateral knee strains and sprains); an April 2000 private treatment record (documenting the clinician's comment of "No history of old injury, except for maybe in high school"); an October 2001 private treatment record (documenting an onset of right knee pain dating back to June 2000 after a session of speed walking); a report of January 2010 VA knee examination; as well as a March 2011 orthopedic clinic note from St. Louis University Hospital (documenting the clinician's comment that it was likely that the Veteran's multiple injuries and activity level while in the military contributed to the development of his arthritis of the knees, especially the injuries).  

Following examination of the Veteran, the examiner should offer his/her opinion as to the medical probabilities that any diagnosed knee disability had its onset during service or is otherwise related to service.  

Additionally, the January 2010 VA examiner's comments regarding increased weight bearing stresses on the left knee due to the Veteran favoring his right knee implies that the Veteran's left knee disability may have been caused or aggravated by his right knee disability.  If the VA examiner finds that the Veteran's right knee disability is related to service but not the left knee, he or she should additionally opine as to the medical probabilities that the Veteran's left knee disability was caused or aggravated by the right knee disability.  

(The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.)  

The examiner's report must include a complete rationale for all opinions and conclusions expressed, to include an explanation for an inability to provide an opinion without resorting to speculation.  

Hypertension/Coronary Artery Disease

The examiner should review the claims folders, in particular the Veteran's service treatment records (documenting elevated blood pressure readings, no diagnosis for hypertension, and a five-day blood pressure check in January 1985); a report of April 2012 VA examination (documenting the examiner's opinion that the Veteran's hypertension was not related to service); a May 2013 VA DBQ (documenting an examiner's opinion that the Veteran's hypertension was not related to or aggravated by his service-connected PTSD); as well as May 2011 and October 2014 statements from P. J. Hauptman, MD (documenting his opinion that the blood pressure readings in service indicate that the Veteran developed a degree of hypertension while in the service, and that hypertension was present a minimum of 10 percent during service).  

Following examination of the Veteran, the examiner should offer his/her opinion as to the medical probabilities that any diagnosed hypertension had its onset during service or is otherwise related to service.  

Additionally, in light of Dr. Hauptman's October 2014 statement concerning hypertension and its relationship to coronary artery disease, if the examiner determines that the Veteran's hypertension is related to service, he or she should additionally opine as to the medical probabilities that the Veteran's coronary artery disease with stent and myocardial infarction (heart disability) was caused or aggravated by the hypertension. 

(The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.)  

The examiner's report must include a complete rationale for all opinions and conclusions expressed, to include an explanation for an inability to provide an opinion without resorting to speculation.  

Foot Disabilities

The examiner should review the claims folders, in particular the Veteran's service treatment records (documenting bilateral bunionectomies as well as findings for pes planus and for metatarsalgia plus the Veteran's complaints of cold feet); report of January 2010 VA examination; a December 2011 private DBQ (documenting a clinician's finding that the Veteran did not suffer from metatarsalgia or hammertoes but did have hallux rigidus of the right foot as well as bilateral weak foot associated with distal foot neuropathy); a July 2012 VA DBQ (documenting findings of bilateral hallux valgus, pes planus, metatarsalgia as well as post-operative bilateral calcaneal spurs); a July 2014 VA neurology consult note (documenting abnormal findings of the feet and an impression of idiopathic neuropathy); and a September 2014 email from the July 2012 VA examiner to the RO (documenting the examiner's conclusion that the Veteran's foot disorders were a progression of his bunionectomy and there were significant symptoms on examination).  

Following examination of the Veteran's feet, the examiner should comment as follows:

a. Identify any and all disorders (e.g. pes planus, hallux valgus, metatarsalgia, etc.) associated with each foot and quantify the severity (mild, moderate, moderately severe, severe) of the symptoms associated with those disorders.  

b. Identify whether symptoms associated with any foot disorder are duplicative or overlapping with symptoms of any other identified foot disorder.  

c. Identify whether the Veteran does in fact suffer from neuropathy in his feet and whether such neuropathy is related to his period of service, in particular, his in-service treatment or progression thereof.  (Undertake any necessary testing.)

d. Identify the overall impairment/severity of symptomatology associated with each of the Veteran's feet (i.e. mild, moderate, moderately severe, or severe).  

The examiner's report must include a complete rationale for all opinions and conclusions expressed, to include an explanation for an inability to provide an opinion without resorting to speculation.  

4.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the remaining claims on appeal.  If any benefit sought is denied, the Veteran and his representative must be provided an SSOC and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


